Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS (“MD&A”) The following discussion and analysis of financial results is dated February 27, 2008 and is to be read in conjunction with the audited consolidated financial statements as at and for the years ended December 31, 2007 and 2006. All amounts are stated in Canadian dollars unless otherwise specified. All references to GAAP refer to Canadian generally accepted accounting principles. All note references relate to the notes included with the consolidated financial statements. In accordance with Canadian practice revenues are reported on a gross basis, before deduction of Crown and other royalties, unless otherwise stated. In addition to disclosing reserves under the requirements of NI 51-101, we also disclose our reserves on a company interest basis which is not a term defined under NI 51-101. This information may not be comparable to similar measures presented by other issuers. Where applicable, natural gas has been converted to barrels of oil equivalent (“BOE”) based on 6 Mcf:1 BOE. The BOE rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. Use of BOE in isolation may be misleading. The following MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our disclaimer on forward-looking information and statements. NON-GAAP MEASURES Throughout the MD&A we use the term “payout ratio” to analyze operating performance, leverage and liquidity. We calculate payout ratio by dividing cash distributions to unitholders (“cash distributions”) by cash flow from operating activities (“cash flow”), both of which appear on our consolidated statements of cash flows. The term “payout ratio” does not have a standardized meaning or definition as prescribed by GAAP and therefore may not be comparable with the calculation of similar measures by other entities. Refer to the Liquidity and Capital Resources section of the MD&A for further information on cash flow, cash distributions and payout ratio. 2007 OVERVIEW Cash flow from operating activities totaled $868.5 million in 2007, essentially flat over 2006. Higher realized crude oil prices, cash gains generated from our price risk management program and a decrease in our non-cash working capital helped to mitigate the impact of lower production, reduced natural gas prices and increased operating costs. Monthly cash distributions remained constant at $0.42 per trust unit throughout 2007 for an annual total of $5.04 per trust unit. Our 2007 development capital spending totaled $387.2 million, resulting in the drilling of 252 net wells with a 99% success rate. On January 31, 2007 we acquired gross-overriding royalty interests in the Jonah natural gas field in Wyoming U.S. (“Jonah”) for approximately $61 million. In the second quarter we acquired the Kirby Oil Sands Partnership (“Kirby”), an operated Steam Assisted Gravity Drainage (“SAGD”) project, for $203.1 million ($148.3 million in cash and $54.8 million in equity). An equity offering consisting of 4.25 million trust units for gross proceeds of $210.6 million was also completed in conjunction with the Kirby acquisition. During 2007 production averaged 82,319 BOE/day, in-line with our third quarter guidance of 82,500 BOE/day and 4% below our 2006 production of 85,779 BOE/day. Reduced development capital spending, unplanned downtime, lower initial production rates on our third well per section Bakken oil wells and natural reservoir declines are the primary reasons for the decrease. On June 22, 2007 the Federal Government enacted a new tax on publicly traded income trusts and limited partnerships (specified investment flow-through entities, or “SIFTs”) effective January 1, 2011. As a result we recorded a $78.1 million future income tax expense. We are currently evaluating alternatives to determine the optimal structure for Enerplus post 2010 to maximize the return to investors. However, we see value in the remaining three-year tax exemption period through 2010 and currently look to maintaining our current structure during this period unless there are compelling reasons to change.In the fourth quarter of 2007 the Alberta Government also announced proposed changes to the provincial royalty program effective January 1, 2009 which have not yet been enacted into law. On February 13, 2008 we successfully closed the largest transaction in our 22 year history, acquiring Focus Energy Trust (“Focus”) for total consideration of $1.7 billion including approximately $340 million of assumed debt. Under the plan of arrangement, Focus unitholders received 0.425 of an Enerplus trust unit for each Focus trust unit. We believe the combined entity is well positioned for future growth with a strong balance sheet and production expected to be approximately 98,000 BOE/day in 2008. HIGHLIGHTS • Cash flow from operating activities totaled $868.5 million in 2007, essentially flat over 2006. • Distributions have remained constant at $0.42 per trust unit for the past 28 months resulting in annual cash distributions of $5.04 per trust unit. • Net income totaled $339.7 million, a decrease of $205.1 million from 2006. • Our payout ratio increased slightly to 74% from 71%. • Our price risk management program realized cash gains of $13.6 million or $0.45/BOE on our commodity financial contracts, an increase compared to cash losses of $34.3 million or $1.10/BOE in 2006. • General and Administrative (“G&A”) expenses were $2.26/BOE, 6% lower than our guidance of $2.40/BOE and 18% higher than $1.91/BOE in 2006. • Operating costs were $9.12/BOE for 2007, slightly below our third quarter guidance of $9.20/BOE and a year-over-year increase of 14%. • On January 31, 2007 we acquired an overriding royalty interest in the Jonah field in Wyoming for total consideration of approximately $61.0 million. • In the second quarter we acquired Kirby for a total purchase price of $203.1 million, consisting of $148.3 million in cash and $54.8 million in equity. • In conjunction with the Kirby acquisition, on April 10, 2007 an equity offering was completed consisting of 4.25 million trust units raising gross proceeds of $210.6 million. • Our development capital spending of $387.2 million was in-line with our guidance of $390.0 million and resulted in drilling of 252 net wells with a 99% success rate. • Production averaged 82,319 BOE/day, in-line with our third quarter guidance of 82,500 BOE/day. • Our proved plus probable finding, development and acquisition costs (“FD&A”) costs on our conventional oil and gas activities were $19.79/BOE for the year and when we include our oil sands activities, FD&A costs were $27.69/BOE. • Reserve additions from development capital spending and acquisitions replaced 90% of 2007 production on a proved plus probable basis and 67% on a proved basis. • Our conventional recycle ratio (operating income divided by FD&A) was 1.5x on a three-year basis and 1.6x for 2007 using proved plus probable reserves. • We added 6.8 million barrels of probable reserves relating to our Joslyn steam assisted gravity drainage project. • Proved plus probable reserves decreased 1% to 440.2 MMBOE and proved reserves decreased 3% to 289.9 MMBOE. • Our Reserve Life Index (“RLI”) continued to be one of the longest in the sector at 14.8 years on a proved plus probable basis and 10.3 years on a proved basis, including both conventional and non-conventional reserves. • On February 13, 2008 we acquired Focus creating an entity with a combined market capitalization of approximately $7.6 billion. • In conjunction with the Focus acquisition we increased our bank credit facility from $1.0 billion to $1.4 billion on February 13, 2008. • We continue to maintain a conservative balance sheet with a net debt to trailing 12 month cash flow ratio of 0.8x at December 31, 2007. RESULTS OF OPERATIONS Production Production during 2007 averaged 82,319 BOE/day, in-line with our third quarter guidance of 82,500 BOE/day and 4% lower than 85,779 BOE/day in 2006. Our 2007 production was impacted by the fact that we spent $104 million or 21% less development capital than the prior year. In addition we experienced unexpected down time and turn-around activities at partner operated facilities. Our third well per section program at our U.S. Bakken property had lower initial production rates than originally forecast; however the program continues to deliver attractive economics and reserves. These decreases were partially offset by production from our acquisition of Jonah that closed January 31, 2007. Page 2 of 27 Average production during the year was weighted 53% to natural gas and 47% to liquids on a BOE basis. Average production volumes for the years ended December 31, 2007 and 2006 are outlined below: Daily Production Volumes 2007 2006 % Change Natural gas (Mcf/day) 262,254 270,972 (3 )% Crude oil (bbls/day) 34,506 36,134 (5 )% Natural gas liquids (bbls/day) 4,104 4,483 (8 )% Total daily sales (BOE/day) 82,319 85,779 (4 )% We exited the year with production of approximately 79,800 BOE/day based on December’s average production rate, 4% below our exit target of 83,000 BOE/day.
